

Tractor Supply Company
Performance Share Unit Agreement


This PERFORMANCE SHARE UNIT AGREEMENT (this “Agreement”) is made and entered
into as of ________ (the “Grant Date”), between Tractor Supply Company, a
Delaware corporation (together with its Subsidiaries and Affiliates, as
applicable, the “Company”), and ________ (the “Grantee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
Company’s 2018 Omnibus Incentive Plan (the “Plan”).


WHEREAS, the Company has adopted the Plan, which permits the issuance of
Performance Awards, including an award that provides the right to receive Shares
upon the satisfaction of performance objectives or other conditions (a
“Performance Share Unit”); and


WHEREAS, the Compensation Committee of the Board of Directors of the Company or
a subcommittee thereof (or if no such committee is appointed, the Board of
Directors of the Company) (each, the “Committee”) has determined that Grantee is
entitled to an award of Performance Share Units under the Plan;


NOW, THEREFORE, the parties hereto agree as follows:


1.Grant of Performance Share Unit Award.


1.1 The Company hereby grants to the Grantee the award (“Award”) of Performance
Share Units (“PSUs”) set forth above on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. A bookkeeping account will
be maintained by the Company to keep track of the PSUs.
1.2 The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the PSUs shall vest in accordance with
Section 2 hereof. Except as otherwise determined by the Committee, this Award
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by Grantee other than by will or the laws of descent and
distribution. Any sale, assignment, transfer, pledge, hypothecation, loan or
other disposition other than in accordance with this Section 1.2 shall be null
and void.


2.Vesting and Payment.


2.1 General. Except as provided in Section 2.2, Section 2.3 or Section 2.4, the
Award shall vest, if at all, 100% on the ______ anniversary of the Grant Date
(the “Vesting Date”), but only if and to the extent: (x) the Company has
achieved the performance targets over the period (the “Performance Period”) set
forth on Exhibit A attached hereto, and (y) the Grantee has remained in service
with the Company continuously until the Vesting Date. The number of PSUs that
vest may be greater than or less than the Target Award, as more specifically set
forth on Exhibit A.


2.2 Death; Disability.
(a) Notwithstanding Section 2.1, in the event the Grantee’s employment with the
Company terminates prior to the Vesting Date on account of Grantee’s death,
Grantee (or the Grantee’s estate) shall become vested in the number of PSUs that
would have vested had Grantee



--------------------------------------------------------------------------------



remained employed with the Company continuously until the Vesting Date;
provided, that any PSUs that vest pursuant to this Section 2.2(a) shall not be
settled until the Committee determines the number of PSUs that should vest based
on the extent to which the performance targets will have been achieved in
accordance with Exhibit A attached hereto.


(b) Notwithstanding Section 2.1, in the event the Grantee’s employment with the
Company terminates prior to the Vesting Date on account of Grantee’s Permanent
Disability, Grantee (or the Grantee’s legal representative) shall become vested
in the number of PSUs that would have vested had Grantee remained employed with
the Company continuously until the Vesting Date; provided, that any PSUs that
vest pursuant to this Section 2.2(b) shall not be settled until the Committee
determines the number of PSUs that should vest based on the extent to which the
performance targets will have been achieved in accordance with Exhibit A
attached hereto. For purposes of this Agreement, “Permanent Disability” shall
have the meaning set forth in the long-term disability plan of the Company.


2.3 Termination of Employment. Except as provided in Section 2.2, Section 2.4 or
as otherwise provided by the Committee, if the Grantee’s service as an employee
of the Company terminates for any reason, the Grantee shall forfeit all rights
with respect to all PSUs that are not vested on such date.


2.4 Change in Control. Upon the occurrence of a Change in Control,


(a) In the event the entity surviving the Change in Control (together with its
Affiliates, the “Successor”) assumes the Award granted hereby, (1) any in
process Performance Periods shall end upon the date immediately preceding the
Change in Control, (2) the number of PSUs that shall be eligible to vest shall
be the Target Award, if the Change in Control occurs prior to the end of the
Performance Period, (3) any PSUs that are eligible to vest pursuant to (2) above
shall vest on the Vesting Date, provided the Grantee remains employed with the
Successor until the Vesting Date, and (4) notwithstanding Section 2.3 or the
immediately preceding clause (3) of this paragraph, in the event the Grantee’s
employment with the Successor is terminated without Cause by the Successor, or
terminates for Good Reason by the Grantee or on account of Grantee’s death,
Disability, Retirement or Early Retirement, within one year following a Change
in Control and prior to the Vesting Date, the number of PSUs otherwise eligible
to vest pursuant to this paragraph shall immediately vest and be released to the
Grantee (or Grantee’s estate or other legal representative) upon the Grantee’s
termination of employment.


(b) In the event the Successor does not assume the Award granted hereby, a
number of PSUs equal to the Target Award, if the Performance Period has not
ended prior to the Change in Control, shall vest as of the effective date of the
Change in Control and the appropriate number of Shares shall be released in
accordance with Section 2.5.


(c) For purposes of this Agreement the following terms shall have the meaning
set forth below:


(i) “Cause” means (A) Grantee’s failure or refusal to carry out the lawful
directions of the Company, which are reasonably consistent with the
responsibilities of the Grantee’s position; (B) a material act of dishonesty or
disloyalty by Grantee related to the



--------------------------------------------------------------------------------



business of the Company; (C) Grantee’s conviction of a felony, a lesser crime
against the Company, or any crime involving dishonest conduct; (D) Grantee’s
habitual or repeated misuse or habitual or repeated performance of the Grantee’s
duties under the influence of alcohol or controlled substances; or (E) any
incident materially compromising the Grantee’s reputation or ability to
represent the Company with the public or any act or omission by the Grantee that
substantially impairs the Company’s business, good will or reputation.


(ii) “Change in Control” shall have the meaning provided in the Plan.


(iii) “Early Retirement” means any retirement with the express consent of the
Company at or before the time of such retirement, from active employment with
the Company prior to having reached the age of 55 and ten years of service with
the Company, in accordance with any applicable early retirement policy of the
Company then in effect or as may be approved by the Committee.


(iv) “Good Reason” means (A) a material reduction in a Grantee’s position,
authority, duties or responsibilities, (B) any reduction in a Grantee’s annual
base salary as in effect immediately prior to a Change in Control; (C) the
relocation of the office at which the Grantee is to perform the majority of his
or her duties following a Change in Control to a location more than 30 miles
from the location at which the Grantee performed such duties prior to the Change
in Control; or (D) the failure by the Company or the Successor to continue to
provide the Grantee with benefits substantially similar in aggregate value to
those enjoyed by the Grantee under any of the Company’s pension, life insurance,
medical, health and accident or disability plans in which Grantee was
participating immediately prior to a Change in Control, unless the Grantee is
offered participation in other comparable benefit plans generally available to
similarly situated employees of the Company or its Successor after the Change in
Control.


(v) “Retirement” means retirement of Grantee from active employment with the
Company on or after such Grantee having reached the age of 55 and ten years of
service with the Company.


2.5 Settlement. Grantee shall be entitled to settlement of the PSUs covered by
this Agreement at the time that such PSUs vest pursuant to Section 2.1, Section
2.2 or Section 2.4, as applicable. Such settlement shall be made as promptly as
practicable thereafter (but in no event after the thirtieth day following the
date on which the PSUs vest), through the issuance to the Grantee (or to the
executors or administrators of Grantee’s estate in the event of the Grantee’s
death) of a stock certificate (or evidence such Shares have been registered in
the name of the Grantee with the relevant stock agent) for a number of Shares
equal to the number of such vested PSUs. Notwithstanding anything in this
Agreement to the contrary, if Grantee’s employment terminates for Cause prior to
the date on which Shares are delivered, Grantee shall forfeit all of the PSUs.


2.6 Withholding Obligations. Except as otherwise provided by the Committee, upon
the settlement of any PSUs subject to this Award, the Company shall reduce the
number of Shares that would otherwise be issued to the Grantee upon settlement
of the Award by a number of Shares having an aggregate Fair Market Value on the
date of such issuance equal to the payment to satisfy the withholding tax
obligation of the Company with respect to which the



--------------------------------------------------------------------------------



Award is being settled, as determined by the Committee (but in no event greater
than the maximum withholding rate applicable to wages of the Grantee).


3.Dividend Rights.


The Grantee shall not be entitled to any dividend equivalent rights in respect
of the PSUs covered by this Award.


4.No Right to Continued Service.


Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to continue service an officer or employee of
the Company.


5.Adjustments.


The provisions of Section 4.2 of the Plan are hereby incorporated by reference,
and the PSUs are subject to such provisions. Any determination made by the
Committee or the Board pursuant to such provisions shall be made in accordance
with the provisions of the Plan and shall be final and binding for all purposes
of the Plan and this Agreement.


6.Administration Subject to Plan.


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The terms of this Agreement are
governed by the terms of the Plan, and in the case of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall govern. The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Grantee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Award.


7.Modification of Agreement.


Subject to the restrictions contained in the Plan, the Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, the Award, prospectively or retroactively; provided that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would adversely affect the rights of the Grantee or any
holder or beneficiary of the Award in more than a de minimis way shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.


8.Section 409A.


Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, the settlement of the PSUs to be made to the Grantee pursuant
to this Agreement is intended to qualify as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the



--------------------------------------------------------------------------------



Regulations and this Agreement shall be interpreted consistently therewith.
However, under certain circumstances, settlement of the PSUs may not so qualify,
and in that case, the Committee shall administer the grant and settlement of
such PSUs in strict compliance with Section 409A of the Code. Further,
notwithstanding anything herein to the contrary, if at the time of Grantee’s
termination of employment with the Company and all Service Recipients, the
Grantee is a “specified employee” as defined in Section 409A of the Code, and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of service is necessary in order to
prevent the imposition of any accelerated or additional tax under Section 409A
of the Code, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Grantee) to the minimum extent
necessary to satisfy Section 409A of the Code until the date that is six months
and one day following the Grantee’s termination of employment with the Company
(or the earliest date as is permitted under Section 409A of the Code), if such
payment or benefit is payable upon a termination of employment. For purposes of
this Agreement, a “termination of employment” shall have the same meaning as
“separation from service” under Section 409A of the Code and Grantee shall be
deemed to have remained employed so long as Grantee has not “separated from
service” with the Company or Successor. Each payment of PSUs constitutes a
“separate payment” for purposes of Section 409A of the Code.


Although the Company intends to administer this Performance Share Unit Agreement
so that the Award will be exempt from, or will be interpreted and comply with,
the requirements of Section 409A of the Code, the Company does not warrant that
the Award made under this Performance Share Unit Agreement will qualify for
favorable tax treatment under Section 409A of the Code or any other provision of
federal, state, local or foreign law. The Company shall not be liable to the
Grantee for any tax, interest, or penalties that Grantee might owe as a result
of the Award made under this Performance Share Unit Agreement.


9.Severability.


If any provision of this Agreement is, or becomes, or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any Person or the Award,
or would disqualify the Plan or Award under any laws deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan and Award shall remain in full force and
effect.


10.Governing Law.


The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Tennessee without giving effect to
the conflicts of law principles thereof, except to the extent that such laws are
preempted by Federal law.


11.Successors in Interest.





--------------------------------------------------------------------------------



This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.


12.Resolution of Disputes.


Any dispute or disagreement which may arise under, or as a result of, or in any
way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Company for all
purposes.


13.Notices.


Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or its designee, and any
notice to be given to the Grantee shall be addressed to him at the address
(including an electronic address) then reflected in the Company’s books and
records. By a notice given pursuant to this Section 13, either party may
hereafter designate a different address for notices to be given to him. Any
notice, which is required to be given to the Grantee, shall, if the Grantee is
then deceased, be given to the Grantee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 13. Any notice shall have been deemed duly
given when (i) delivered in person, (ii) delivered in an electronic form
approved by the Company, (iii) enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service, or
(iv) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.


IN WITNESS WHEREOF, the parties have caused this Performance Share Unit
Agreement to be duly executed effective as of the day and year first above
written.


Tractor Supply Company






By:____________________________






Grantee:


(electronically accepted)



